In an action by former tenants to rescind an agreement of surrender of their lease, based upon the defendant landlord’s fraudulent misrepresentation, made prior to such surrender, that he would not accept plaintiffs’ proposed assignee as a successor tenant, and for other relief, the plaintiffs appeal: (1) from a judgment of the Supreme Court, Westchester County, entered August 22, 1962 upon the decision of the court after a non-jury trial, dismissing the amended complaint; and (2) from an order of said *1082court, entered November 27, 1962, which denied their motion for a new trial on the ground, inter alia, of newly discovered evidence. Judgment affirmed, with costs. Order affirmed, without costs. In our opinion there was sufficient evidence to support the findings made by the Trial Judge. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.